Citation Nr: 1750442	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  12-25 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a rating in excess of 20 percent for Scheuermann's disease.


REMAND

The Veteran served on active duty from June 1970 to July 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

The Veteran was last afforded a VA examination of his service-connected lumbar spine disability in September 2015.  In July 2016, he submitted a statement expressing that he has "been experiencing more back pain and has a hard time resting and sleeping."  He further stated that the medications he is on "relieve the pain some, but not completely."  These statements indicate a worsening of his lumbar spine disability.  Thus, the Board finds a remand is necessary to obtain a new VA examination.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records.

2. Schedule the Veteran for a VA examination to determine the current severity of his lumbar spine disability.  

Full range of motion testing must be performed where possible.  The lumbar spine should be tested in both active and passive motion, in weightbearing and non-weightbearing and, if possible, with range of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The examiner must also estimate additional functional limitation due to factors such as pain and weakness, with repetitive use over time, and on flare-ups.  Such additional functional limitation should be expressed in degrees of lost motion.  If this estimate cannot be provided the examiner must explain why, and merely not observing the Veteran during a flare up or with repetitive use over time is not sufficient basis for failing to provide an estimate.

3. Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim for increased evaluation of his lumbar spine disability.  If any benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	S. Gordon, Associate Counsel
	
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

